Citation Nr: 0911743	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
the Veteran's PTSD, and assigned an initial disability 
evaluation of 30 percent.  An effective date of March 23, 
2006, the date the Veteran's claim was filed, was also 
assigned.  A temporary total disability rating was granted 
between July 3, 2006 and September 1, 2006, the time during 
which the Veteran had been undergoing in-patient PTSD 
treatment.

The January 2007 rating decision also denied service-
connection for the Veteran's renal disease and established a 
10 percent disability rating for his service-connected 
pyloric ulcer disease.  However, the Veteran's October 2007 
notice of disagreement indicated his disagreement with his 
PTSD initial disability evaluation only.  The remaining 
claims are therefore not before the Board for its 
consideration.

In December 2008, the Veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.  In February 2009, the 
Veteran's representative submitted additional evidence 
accompanied by a waiver of the Veteran's right to have this 
evidence initially considered by the RO.  Accordingly, the 
Board may consider the newly submitted evidence in the first 
instance. 38 C.F.R. § 20.1304(c) (2008).


FINDING OF FACT

Throughout the period of the claim, the veteran's service-
connected PTSD has been productive of occupational and social 
impairment that more nearly approximates deficiencies in most 
areas.

CONCLUSION OF LAW

The criteria for an initial 70 percent schedular rating, but 
not higher, for PTSD have been met throughout the entire 
initial rating period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 
2007).  Where a claim has been substantiated after the 
enactment of the VCAA, the veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  He has been afforded a VA examination and a 
sufficient medical opinion has been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
already been received, the Board may proceed with the 
consideration of the Veteran's claim.

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  DC 9411.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  DSM-IV; 38 C.F.R. §§ 4.125, 
4.130 (2005).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

PTSD

The Veteran contends that he is entitled to an initial 
disability evaluation greater than 30 percent for his 
service-connected PTSD due to the severity of his symptoms.

A March 2006 VA discharge summary indicated that the Veteran 
had been diagnosed with PTSD following approximately one 
month of in-patient treatment.  Various psychiatric symptoms, 
including flashbacks, avoidant behavior, hypervigilance, an 
exaggerated startle response, insomnia, social withdrawal, 
restlessness and essential anhedonia were reported.  Problems 
with memory or concentration, panic attacks, delusions, 
hallucinations, suicidal or homicidal ideations were 
negative.  No cognitive or memory impairments were noted by 
the psychiatrist.  Although discussed, the Veteran was not 
prescribed medication to treat his condition.  His coping 
skills, mood and behavior were reportedly improved at the 
time of discharge.  A GAF score of 40 was assigned.

Frequent sad mood, anxiety, initial insomnia, restlessness, 
decreased libido, social withdrawal, fatigability, and 
essential anhedonia were reported by the Veteran in an August 
2006 VA hospital discharge summary.  Flashbacks, avoidant 
behavior, emotional numbing and distancing, hypervigilance, 
and an exaggerated startle response were also endorsed.  He 
continued to deny experiencing problems with memory or 
concentration, panic attacks, delusions, hallucinations or 
ideations.  It was also noted that the Veteran was still 
active in his local American Legion post and managed an 
American Legion baseball team.  The Veteran was provided with 
prescription medication to treat his symptomology.  A GAF 
score of 38 was assigned.

A September 2006 VA psychiatric examination revealed the 
Veteran's continued complaints of nightmares, flashbacks, 
social anxiety, hypervigilance, and depression.  He reported 
being highly avoidant of military reminders and was isolating 
himself socially. The Veteran reported that he had never 
married, although he had been involved in several long-term 
romantic relationships, and did not have any children.  His 
thought process was described as logical and organized with 
no evidence of a thought disorder.  Delusions, 
hallucinations, and active suicidal thoughts were denied.  
The Veteran's cognition was found to be grossly intact, his 
insight was fair and his judgment was found to be good.  
Diagnoses of PTSD and major depressive disorder were made, 
with the examiner noting that the Veteran's distress appeared 
to be quite genuine and was evident during the examination 
despite his strenuous efforts at avoidance.  The examiner 
found that the Veteran's symptoms have not caused him 
substantial impairment in vocational function but have caused 
him some restriction in social function.  A GAF score of 50 
to 55 was assigned.  The claims folder was not available for 
the examiner's review.

A May 2007 VA psychiatric assessment indicated that the 
Veteran had been hospitalized for approximately two weeks for 
"inpatient PTSD stabilization."  Frequent sad mood, 
anxiety, pan-insomnia, restlessness, decreased libido, social 
withdrawal and relative anhedonia were reported.  Problems 
with memory or concentration, panic attacks, delusions, 
hallucinations, as well as suicidal or homicidal ideations 
were denied.  The Veteran reported that he tries to get out 
to the American Legion for at least half of the day to 
complete the cleaning and ordering, and that he spends the 
remainder of his day at home to "isolate."  No significant 
cognitive or memory impairments were noted.  A GAF score of 
38 was assigned.

A GAF score of 38 was assigned in a June 2007 VA in-patient 
discharge note.

Suicidal and homicidal ideations, hallucinations and 
delusions were denied in a June 2008 VA psychiatric treatment 
note, and no evidence of delirium was found.  The Veteran was 
noted to be alert and oriented in all spheres with his memory 
appearing intact.  His insight and judgment were noted to be 
fair.  A GAF score of 38 was assigned.

A June 2008 VA discharge summary indicated that the Veteran 
had been hospitalized for approximately two weeks for in-
patient PTSD treatment.  His symptoms included 
hypervigilance, an exaggerated startle response, occasional 
early insomnia, "quite a bit" of flashbacks, anxiety, 
intrusive thoughts, and anger.  Social isolation and 
emotional numbing were also reported.  He was noted to have 
been active in treatment and displayed some improved coping 
skills, mood and behavior at discharge.  A GAF score of 38 
was assigned, and the psychiatrist opined that the Veteran 
was unemployable due to his PTSD.

At his December 2008 Video Conference hearing, the Veteran 
testified that he lives alone, that he does not mingle with 
people "too much," and that he does not have any contact 
with family members.  He also testified that was unemployed.

A December 2008 psychological assessment from the Norwich Vet 
Center noted that the Veteran continued to regularly attend 
group therapy sessions.  It was noted that the Veteran 
continued to engage in isolative behavior.  He was able to 
shop and remained active with the American Legion.  He 
remained in contact with his living siblings.  Deficiencies 
in most areas were described.  It was noted that the 
Veteran's PTSD had caused him significant disruption in both 
his personal-social and his occupational life.  A diagnosis 
of severe PTSD was provided.  No GAF score was assigned.  The 
treating team concluded that the Veteran remained 
unemployable.  

The Veteran's symptomatology has remained consistent 
throughout the course of his appeal.  He has reported self-
isolation and the avoidance of social settings, anger, 
hypervigilance, flashbacks, intrusive memories, and sleep 
disturbances.  He consistently presented as having fair 
judgment and insight and without memory or concentration 
problems.  Delusions and hallucinations were negative.  There 
has been no suggestion that the Veteran has an inability to 
perform activities of daily living, and no neglect of 
personal hygiene has been noted at any time.  He is 
unemployed and was found to be unemployable by the June 2008 
VA psychiatrist.  His continued inability to be employed was 
noted in the December 2008 psychological assessment.  His GAF 
scores have ranged from 38 to 40, with the exception of the 
September 2006 VA examination, suggesting serious impairment.  
See, DSM IV.

The Veteran's symptoms have approximated the criteria for a 
70 percent evaluation throughout the course of this appeal.  
His assigned GAF scores suggest serious impairment and the 
clinical and examination evidence documents that level of 
disability.  There is no evidence of delusions, 
hallucinations, grossly inappropriate behavior, 
disorientation, or inability to perform activities of daily 
living which would entitle the Veteran to a higher rating.  
In addition, a higher evaluation requires total occupational 
and social impairments, while the record indicates that the 
Veteran has some social contacts through the American Legion.  
Also, the Veteran is able to attend group therapy and is 
capable of doing some shopping.  Thus, the Veteran clearly 
engages in isolative behavior, but the evidence fails to show 
that he is totally socially impaired.  The evidence is 
against a 100 percent PTSD disability rating.

The Board notes that the September 2006 VA examiner 
determined that the Veteran was only moderately impaired, 
assigning him a GAF score between 50 and 55.  However, 
subsequent treatment records demonstrate GAF scores ranging 
between 38 and 40, scores which are significantly lower than 
those found in the September 2006 examination.  The September 
2006 determination was made without the benefit of the 
Veteran's claims folder and treatment records.  Therefore, 
the Board finds that the September 2006 GAF score to be less 
probative than the scores assigned by the Veteran's treatment 
providers.

The veteran's service connected PTSD has not been shown to be 
manifested by greater than the criteria associated with the 
rating assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the veteran's appeal.  
See Fenderson, supra.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's disability is manifested by occupational, 
social and mood impairments.  The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial PTSD disability rating of 70 
percent is granted for the entire initial rating period, 
subject to the provisions governing the award of monetary 
benefits.



____________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


